Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2, 7-10, 13, 15-18 are pending. Claims 7-10, 13, 16-18 are  withdrawn.
 On 8/12/2021 in response to non-final action of 2/22/2021 applicants amended 2 and added new claims15-18.  New claim 15 will be examined.  Claims 16-18 belong to non-elected subject matters. Claims 7-10, 13, 16 -18 are withdrawn. Claims 2 and 15 are for examination.
Applicants’ argument submitted on 8/12/2021 is considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 

Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."

 A new rejection is applied to amended Claims 2 and 15 as shown below:
 Claims 2 and 15 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rafeeq et al (  see IPCOM000145623D, 2007, pp 1-12, IPCOM000144026D  2006, pp 1-11) in view of Hara et al ( US PAT 6965031, based on US application NO: 10/629865)  and Kumar et al. (US Pat 7566782, based on US application NO: 10/537859) and   Schuchard et al. (J. Braz Chem Soc 1998, 9, pp  1-12).


    PNG
    media_image1.png
    162
    291
    media_image1.png
    Greyscale


 Wherein  ( iia) condensation of   compound (3)

    PNG
    media_image2.png
    161
    176
    media_image2.png
    Greyscale

With compound (4a)  
    PNG
    media_image3.png
    48
    243
    media_image3.png
    Greyscale

( see actual reaction  at pages 88-89).
to produce 

    PNG
    media_image4.png
    138
    327
    media_image4.png
    Greyscale

And then in  ( iib) reacting  the compound   (5) with  alcohol R-OH  wherein R is  ethyl, , propyl or butyl group to produce  compound  1a, having R is ethyl, , propyl or butyl group to produce compound  ( 1a). 




Rafeeq et al ( see IP.com  OPCOM000145623D, 2007, pp 1-12) disclosed  preparation of compound of formula VIII wherein A is formula 2 ( see page 6)  which is identical to applicants compound of formula (1a). See  Stn structure search presented below and  the full text search  attached here with as  ipcom16442770-2).  



L12  ANSWER 3 OF 6  HCAPLUS  COPYRIGHT 2020 ACS on STN DUPLICATE 3
ACCESSION NUMBER:        2007:272349  HCAPLUS Full-text
DOCUMENT NUMBER:         148:214858
TITLE:                   Process for preparation of statins and novel
                         intermediates thereof
AUTHOR(S):               Anon.
CORPORATE SOURCE:        USA
SOURCE:                  IP.com Journal (2007), 7(2A), 6 (No.  IPCOM000145623D)
                         , 19 Jan 2007
                         CODEN: IJPOBX; ISSN: 1533-0001
PUBLISHER:               IP.com, Inc.
DOCUMENT TYPE:           Journal; Patent
LANGUAGE:                English
FAMILY ACC. NUM. COUNT:  1
PATENT INFORMATION:
     PATENT NO.          KIND  DATE        APPLICATION NO.         DATE
     ---------------     ----  --------    ---------------------   --------
     IP 145623D                20070119    IP 2007-145623D         20070119
PRIORITY APPLN. INFO.:                     IP 2007-145623D         20070119    
OTHER SOURCE(S):         CASREACT 148:214858; MARPAT 148:214858
AB   A novel process was disclosed for the prepn. of statins, such as
     rosuvastatin (I) and fluvastatin, and novel intermediates thereof.
IT   1005003-78-0P
     RL: RCT (Reactant); SPN (Synthetic preparation); PREP (Preparation); RACT
     (Reactant or reagent)
        (process for prepn. of statins, such as rosuvastatin and fluvastatin,
        and novel intermediates thereof)
RN   1005003-78-0  HCAPLUS     
CN   6-Heptenoic acid, 7-[4-(4-fluorophenyl)-6-(1-methylethyl)-2-
     [methyl(methylsulfonyl)amino]-5-pyrimidinyl]-3,5-dioxo-, 1,1-dimethylethyl
     ester, (6E)-  (CA INDEX NAME)
  

    PNG
    media_image5.png
    258
    520
    media_image5.png
    Greyscale

   
L12  ANSWER 4 OF 6  HCAPLUS  COPYRIGHT 2020 ACS on STN DUPLICATE 4
ACCESSION NUMBER:        2007:245885  HCAPLUS Full-text
DOCUMENT NUMBER:         148:355741
TITLE:                   Processes for preparation of statins and novel
                         intermediates thereof
AUTHOR(S):               Anon.
CORPORATE SOURCE:        USA
SOURCE:                  IP.com Journal (2006), 6(12B), 30 (No.
                         IPCOM000144026D), 14 Dec 2006
                         CODEN: IJPOBX; ISSN: 1533-0001
PUBLISHER:               IP.com, Inc.
DOCUMENT TYPE:           Journal; Patent
LANGUAGE:                English
FAMILY ACC. NUM. COUNT:  1
PATENT INFORMATION:
     PATENT NO.          KIND  DATE        APPLICATION NO.         DATE
     ---------------     ----  --------    ---------------------   --------
     IP 144026D                20061214    IP 2006-144026D         20061214
PRIORITY APPLN. INFO.:                     IP 2006-144026D         20061214    
OTHER SOURCE(S):         CASREACT 148:355741; MARPAT 148:355741
AB   Rosuvastatin Ca salt was prepd. by treating RCHO [R =
     4-(4-fluorophenyl)-6-isopropyl-2-(N-methyl-N-methylsulfonylamino]pyrimidin-
     5-yl] with (EtO)2P(O)CH2CO2Et to give RCH:CHCO2Et which was treated with
     MeCOCH2CO2CMe3 to give RCH:CHCOCH2COCH2CO2Et.  Borane redn. gave
     (3R,5S,6E)-RCH:CHCH(OH)CH2CH(OH)CH2oCMe3 which was hydrolyzed to
     rosuvastatin, isolated as its Ca salt.
IT   1005003-78-0P
     RL: RCT (Reactant); SPN (Synthetic preparation); PREP (Preparation); RACT
     (Reactant or reagent)
        (processes for prepn. of statins and novel intermediates thereof)
RN   1005003-78-0  HCAPLUS     
CN   6-Heptenoic acid, 7-[4-(4-fluorophenyl)-6-(1-methylethyl)-2-
     [methyl(methylsulfonyl)amino]-5-pyrimidinyl]-3,5-dioxo-, 1,1-dimethylethyl
     ester, (6E)-  (CA INDEX NAME)
  

    PNG
    media_image6.png
    258
    520
    media_image6.png
    Greyscale

In  Rafeeq et al the compound  VIII wherein A is formula 2 is made  via a reaction of compound of formula VI with  compound of formula VII ( see the full text attached). Not a reaction  of  compound 3 with  compound  formula 4  as disclosed by the instant claim .


Kumar et al disclose (at page 4 in Scheme 1 ) applicants  compound  III  which is identical to applicants  compound (3).
However  a reaction of   compound (4) with  aldehyde moiety of compound  similar to applicants compound (3) or   III  of Kumar et al is known in the art.
 Hara et al  disclose  a reaction of compound A with compound  B identical to applicants’  compound (4 ) to make  compound  C ( see  page 10-13, example 3-4).

    PNG
    media_image7.png
    153
    571
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    165
    543
    media_image8.png
    Greyscale

The reaction in example 3-4 of Hara et al.  are identical to  applicants  examples  of pages 88-89, except that aldehyde containing compound  is different.
However  none of Rafeeq et al, Hara et al  and Kumar et al. teach  ( the (iib) reaction step of applicant’s  claim 2 a trans-esterification reaction.  i.e., the reaction of   compound   5 with  alcohol R-OH,  wherein R is  ethyl, , propyl or butyl group to produce  compound  1a, having R is ethyl, , propyl or butyl group to convert   compound 5 to compound  (1a). 
The transesterification reaction is well known in the art see Review article  Schuchard et al. (J. Braz Chem Soc 1998, 9, pp  1-12).). 
One of skill in the art is motivated  to make compound  VIII  (which is identical to applicants  compound  1a) of Rafeeq et al by one step by the method  as disclosed by  Hara et al   wherein   the aldehyde moiety is of compound    III  of Kumar et al.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of  Rafeeq et al., Kumar et al. and Hara et al. use the compound of Kumar et al, III which is identical to applicants compound  3 and react with compound B  which is identical to applicants compound 4 as taught by Hara et al perform  a reaction as disclosed in example 3-4 of Hara et al  thereby said type of reaction  with  compound III  ( 3)  with compound  B  would produce  
Expectation of success is high because  aldehyde compound  Hara et al is  very similar in structure to  aldehyde compound  III of Kumar et al.( or applicants compound (3) and Rafeeq et al  and Hara et al. disclosed such a reaction and transesterification   can be used to convert compound  of type  5 to convert  compound of  type 1a using  ROH.


Argument
Applicants’ argument is   moot as  a new rejection is presented compound 1(a) is disclosed in prior art of Rafeeq et al.

Conclusion
Claims 2 and 15 are rejected. No claim is allowed.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic

                 /MOHAMMAD Y MEAH/                 Examiner, Art Unit 1652